                        IN THE UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF ARKANSAS
                                HOT SPRINGS DIVISION

 DANIEL BRYCE HURLBUT                                                              PLAINTIFF


 v.                                    Civil No. 6:18-cv-6088


 LIEUTENANT ADAM CLARK, et al.                                                 DEFENDANTS

                                             ORDER

       Before the Court is the Report and Recommendation filed September 5, 2019, by the

Honorable Mark E. Ford, United States Magistrate Judge for the Western District of Arkansas.

(ECF No. 47). Judge Ford recommends that the Court grant Plaintiff’s motion to voluntarily

dismiss his case pursuant to Federal Rule of Civil Procedure 41 (ECF No. 44) and accordingly

dismiss this case without prejudice.

       No party has objected to the Report and Recommendation, and the time to object has

passed. See 28 U.S.C. § 636(b)(1). Therefore, the Court adopts the Report and Recommendation

(ECF No. 47) in toto. Plaintiff’s motion to dismiss (ECF No. 44) is hereby GRANTED.

Accordingly, Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 25th day of September, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
